DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 allowed.
Applicant’s amendments to claim 1 overcome previous rejections over Galitzki (US 3,225,768). The reference’s fabric laminated brassiere does not meet the requirement of, inter alia, a pixel array.

Applicant’s amendments to claim 1 overcome previous rejections over Lee (US 2015/0049428). The reference is silent with regard to a pixel defining layer and a spacer layer as presently claimed.

Newly cited Kang (US 2017/0077447) discloses a flexible display comprising a display region D and a bending region B [abstract; 0010; 0047-0048]. In one embodiment depicted in Fig. 5, the display comprises a flexible substrate 100,  a pixel defining layer 270, a spacer layer 290, and a thin film encapsulation portion 300b [0055-0057; 0082-0083; 0138; 0143]. Kang is silent with regard to a spacer layer comprising a plurality of first portions spaced apart from each other to form a concave-convex structure in the bending region as presently claimed.


Response to Arguments
Applicant’s arguments, see pages 6-7 of Remarks, filed 3/8/2022, with respect to the rejections based on Galitzki and Lee have been fully considered and are persuasive. The references are silent with regard to the features of amended claim 1 as described above. The rejections based on Galitzki and Lee have been withdrawn. 


Conclusion
This application is in condition for allowance except for the following formal matters: 
In claim 1, line 6, “a space layer” should be “a spacer layer”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787